Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Brown Shoe Company, Inc. St. Louis, Missouri We hereby consent to the incorporation by reference in this Form S-8 of Brown Shoe Company, Inc. of our report dated April 1, 2011, relating to the consolidated financial statements of American Sporting Goods Corporation and Subsidiaries as of December 31, 2010 and 2009 and for the years then ended appearing in Form 8-K/A of Brown Shoe Company, Inc. dated April 22, 2011. /s/BDO USA, LLP Costa Mesa, CA May 26, 2011
